By the COURT.
The seventh and ninth instructions asked by defendant’s counsel were substantially given in the charge of the court; therefore the refusal of the request was not error.
The court did not err in instructing the jury that it was not necessary to prove that the defendant occupied the building which was burned, or that he was ever at any time the tenant of M. Graff, although it was so alleged in the indictment. The allegation was wholly immaterial, and it was unnecessary to prove it. The refusal to give an instruction the exact reverse of the one given on this point was not error.
It was not error to refuse to give the following: “Arson is a crime against the security of the dwelling-house as such and *227the possession, and not against the building as property.” The court gave the code definition of arson. That was sufficient.
Judgment and orders appealed from affirmed.